ORDER
PER CURIAM.
Debra Masters (Wife) appeals from the trial court’s judgment dissolving her marriage to William Masters (Husband). Wife argues the trial court erred in (1) awarding Husband’s separate property to Wife, (2) awarding no marital assets to Wife and awarding her $25,000, (8) not ordering Husband to maintain health insurance for Wife, and (4) failing to consider statutory factors in distributing marital assets to Husband. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. *400The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).